DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Amendment filed on Nov. 10, 2020.
Claims 1-7 have been canceled.
Claims 8, 15 and 21 have been amended.
Claims 28-29 have been added.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8, 15 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryson (2005/0037810).
Regarding claim 8, Bryson discloses a method performed by a programmed processor executing a fax software program in a mobile device (see abstract, fig.1, element 106,  fig.2, elements 202, 221/124 and its description), the method comprising: identifying an incoming call at the mobile device (see abstract, fig.1, element 106,  fig.2, elements 202, 221/124, paragraph [0023] and its description); in response to identifying the incoming call, preventing a display screen of the mobile device from outputting an incoming call ringing alert (see abstract, fig.2, element 216, paragraph [0025] and its description); determining that the incoming call is a voice call (see fig.1, element 106,  
Regarding claims 15 and 21 recite limitations substantially similar to the claim 8. Therefore, these claims were rejected for similar reasons as stated above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-14, 16-20 and 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over Bryson (2005/0037810) in view of Nassimi (2014/0113581).
Regarding claim 9, Bryson discloses all the subject matters described above, except for all entering a transparent mode of operation based on a user-configurable setting. However, Nassimi discloses a mobile device all entering a transparent mode of operation based on a user-configurable setting, wherein the transparent mode of operation prevents the incoming call ringing alert from being outputted until the incoming call is determined to be the voice call (see abstract, fig.1 element 102/104/107, paragraphs [0020], [0058] and its description). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the 
Regarding claim 10, Nassimi further discloses the answering, without immediate user input, the identified incoming call (see paragraph [0021]).
Regarding claim 11, Nassimi further discloses placing the answered identified incoming call on hold by muting a microphone of the mobile device, while determining that the incoming call is the voice call and while the alert is outputted (see paragraphs [0074-0075]).
Regarding claim 12, Nassimi further comprises in response to outputting the incoming call ringing alert, determining whether the voice call is picked up by a user of the mobile device (see paragraphs [0019-0020]); and in response to a determination that the voice call is picked up by the user, 1) unmuting the microphone and 2) routing the downlink communications signal to a speaker of the mobile device (see paragraphs [0019-0020]).
Regarding claim 13, Nassimi further comprises in response to outputting the incoming call ringing alert, determining whether the voice call is picked up by a user of the mobile device (see abstract, fig.7 paragraphs [0024], [0049], [0094-0096] and its description); and in response to a determination that the voice call is not picked up by the user, 1) placing an outgoing call to a voicemail service and 2) conferencing the answered incoming call with the voicemail service to enable the voicemail service to record a voice message using the downlink communications signal (see abstract, fig.7 paragraphs [0024], [0049], [0094-0096] and its description).

Regarding claim 14, Nassimi further comprises outputting the incoming call ringing alert comprises activating the display screen to display a graphical user interface (GUI) that notifies a user of the mobile device of the incoming call (see paragraphs [0017], [0021], [0025], [0067], [0103]); and playback, through a speaker, a ring tone that provides the user with an indication that the answered voice call is to be picked up by the user or activating a vibration motor to cause the mobile device to vibrate (see paragraphs [0016-0017], [0020-0022]).
Regarding claim 28, Nassimi further discloses the mobile device is a cellular phone or a smartphone (see abstract, fig.1, element 102 paragraph [0063] and its description).
Regarding claims 16-20, 22-27 and 29 recite limitations substantially similar to the claims 9-14 and 28. Therefore, these claims were rejected for similar reasons as stated above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871.  The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


    PNG
    media_image1.png
    75
    75
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647